FILED
                             NOT FOR PUBLICATION                            JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NICOLAS DAVID ANDREAS,                           No. 10-17367

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01207-FCD-
                                                 GGH
  v.

MATTHEW CATE,                                    MEMORANDUM *

               Defendant,

  and

K. JOHNSON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                            Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Nicolas David Andreas appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action, without

prejudice, for failure to exhaust administrative remedies as required by the Prison

Litigation Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th

Cir. 2003). We affirm.

      By failing to discuss the issue of exhaustion in his opening brief, Andreas

has waived any arguments that the district court erred in dismissing for

nonexhaustion. See Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122

F.3d 1211, 1217 (9th Cir. 1997) (“We review only issues which are argued

specifically and distinctly in a party’s opening brief. We will not manufacture

arguments for an appellant, and a bare assertion does not preserve a claim[.]”

(citation omitted)); Wilcox v. Comm’r, 848 F.2d 1007, 1008 n.2 (9th Cir. 1988)

(arguments not raised on appeal by a pro se litigant are deemed abandoned).

      Andreas’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      10-17367